Opinion by
Beaver, J.,
The facts in this case are fully and clearly stated in the charge of the learned judge of the court below. There is a *335single assignment of error which raises a technical and very narrow question to be decided. That question was presented in the court below by the defendant in the following point: “1. That the transcript from the justice of the peace which stands for the plaintiff’s declaration in the case shows a claim for the wages of manual labor. Plaintiff’s proofs disclose a claim for a balance alleged to be due under a special contract. The plaintiff, therefore, has failed to establish the cause of action declared upon and cannot recover.” The answer of the court was “We decline to charge as requested in that point.” The court might very properly have declined to answer the point on the ground of its inadequacy. It will scarcely be claimed that the wages of labor cannot be earned under a special contract. Wages in general are the result of employment. That employment constitutes a contract. The contract may be either general or special, oral or written. The point, therefore, in order to bring what was evidently in the mind of counsel to the attention of the court, should have alleged that the special contract referred to covered more than the wages of manual labor. The court, however, did not take advantage of the inadequacy of the point, and it is not our purpose to do so in the consideration of the question involved. It is of importance and should, therefore, be fairly and fully met. There is no exception to the general charge and none to the answers of the court to the other points submitted. All the facts involved in the case were fairly submitted to the jury and were found by the verdict in favor of the plaintiff. The learned judge who tried the case charged (inter alia) : “You will bear in mind that this is a suit brought to recover wages earned in the performance of this contract. It is not a suit brought to recover the profits that he would have made upon the contract, if it had been fully carried out.” The jury, therefore, evidently found that the subject of controversy was the wages which the plaintiff himself had earned in carrying out the special contract between himself and his colaborer and the defendant, who is the appellant in this court, and not the profits upon the labor of other persons employed in carrying out the contract which was the subject of controversy.
The question broadly stated by the appellant in his argument is this: “ Can a working contractor under a special agreement *336for a fixed contract price recover the whole or part of the contract price as the wages of his own manual labor, thus securing to himself all the advantages of preference which the statute law gives to such a claim ? ” It is claimed further that “ wages in their technical sense are the compensation to be paid for services by the day, week or month. They are only due as a result of hiring or employment and involve the relation of master and servant or employer and employee.” We cannot assent to this proposition. Wages are the compensation of labor. That labor may be performed in pursuance of a hiring by the day, week or month or of employment to work in mines by the ton,, foot or yard, in manufacturing establishments by the ton, by the piece, by the yard, by the keg or in any other way which may be customary in mining and manufacturing communities. In the case quoted by the appellee—The Pennsylvania Coal Company v. Costello, 88 Pa.241—the principle involved in the case we are now considering was, in our judgment, clearly decided. Kennedy was a miner working with a colaborer in a chamber in a coal mine. He and Welch received credit for all the work done. Out of the proceeds of their joint labor and that of McNulty, an assistant, they paid the latter his wages.
Mr. Justice Woodward, in delivering the opinion of the court, says: “ And now we have here an employer and an employee, labor contracted for and performed and wages resulting therefrom according to the contract. Wages are the reward of labor and always come by contract, express or implied.” The court in that case decided that the balance being the wages of Welch and Kennedy was to be divided between them, and that Kennedy’s portion thereof could not be attached under the act of 15th of April, 1845, in the hands of the employer, being the wages of labor. We cannot distinguish practically or logically between coal mined by the ton as in the case above referred to and a rock tunnel driven by the yard. The latter is as much a necessary part of mining as the former, and the work done in removing the rock is as much manual -labor as the removal of the coal, and the result of it as much the wages of the man who labors with his hands in the one case as in the other. To hold otherwise would be to deprive the wage earners of the present day in the great majority of our manufacturing and mining industries of the provisions of the laws which have been *337enacted for their benefit. See Seider’s Appeal, 46 Pa. 57. We have no doubt as to the legislative intent in regard to the several classes whose interests were to be protected by the numerous legislative enactments upon this subject. So careful has the legislature become in this respect that in later acts relating to the protection of wage earners they provide expressly, as in the act of the 12th of May, 1891, P. L. 54, amending the act of the 13th of June, 1883, P. L. 116, in .reference to the wages which are to be preferred and paid first out of the proceeds of the sale of the property of insolvent debtors,' that such wages are to be preferred “ whether at so much per diem or otherwise.” So also in regard to the act of the 23d of May, 1887, P. L. 180, providing for the semimonthly payment of wage-workers, and its supplements. Whilst these acts relate to the payment of wages, it has never been doubted, so far as we know, that all wages, whether earned by the day or the week, or by the piece, by the yard, by the ton, by the keg or in any other manner, are subject to their provisions.
It has been further urged upon us that the word “ wages ” as understood in common parlance and defined in dictionaries, which are supposed to give us the common, popular understanding of terms, confines the use of the word to earnings by the day, week or month. It is sufficient to say, however, in answer to this that one of the latest and perhaps the most complete work of this kind (the Century Dictionary) defines the wages to be “ that which is paid for service rendered; what is paid for labor; hire.” In common use the word wages is applied specifically to the payment made for manual labor or other labor of a menial or mechanical kind, distinguished (but somewhat vaguely) from salary and from fee, which denotes compensation to professional men, as lawyers and physicians.” Whilst lexicographers do not agree, we are quite certain as to legislative intent, as to authoritative judicial interpretation, and as to the understanding in regard to what constitutes wages among the mining and manufacturing classes of Pennsylvania. The learned judge of the court below properly answered the point as presented and the judgment is, therefore, affirmed.
Rice, P. J., did not sit at the argument of this ease.